        Case 2:20-cv-00993-RB-CG Document 49 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUZ MARIA LUEVANOS,

              Plaintiff,

v.                                                     No. CV 20-993 RB/CG

WORLD WIDE TECHNOLOGY, LLC, AND
BG STAFFING, INC.,

              Defendants.


     ORDER FOR CLOSING DOCUMENTS AND VACATING PRE-SETTLEMENT AND
                       SETTLEMENT CONFERENCES

        THIS MATTER is before the Court upon review of the record. Defendant World

Wide Technology, LLC indicates in its Notice of Settlement, (Doc. 48), filed April 12,

2021, that “the parties have settled the dispute underlying this proceeding and are

working together on settlement documents.”

        IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than May 13, 2021.

        IT IS FURTHER ORDERED that the pre-settlement status conference scheduled

for April 19, 2021, at 2:30 p.m., and the settlement conference scheduled for April 27,

2021, at 9:00 a.m. are VACATED.

        IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
